Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 23, 2021

                                  IN RE ELIO ENAY RUDAMAS,

                                                 ORDER

                                          No 04-21-00578-CR

                                          Original Proceeding1

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On December 22, 2021, relator filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than ten (10) days from the date of this order.
 Any such response must conform to Texas Rule of Appellate Procedure 52.4. A motion for
leave to file a petition for mandamus is unnecessary; therefore, the relator’s motion for leave is
DENIED as moot.

           It is so ORDERED on this 23rd day of December, 2021.

                                                                               PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
This proceeding arises out of Cause No. 11304-CR, styled State of Texas v. Elio Enay Rudamas, pending in the
County Court, Kinney County, Texas. The challenged letter ruling was signed by the Honorable Tully Shahan.